Title: From Alexander Hamilton to Mahlon Ford, 26 May 1799
From: Hamilton, Alexander
To: Ford, Mahlon


          
            Sir,
            New York May 26 1799
          
          You will please immediately to order Capt Henry’s company to march to Powles Hook opposite this City where its — arrival will be reported itself to — me and receive further orders given for its final destination. The march may be by moderate stages so as not to fatigue as there is no particular hurry. The route may be by New Town New Brunswick and Elizabeth Town. At the two latter places there are contractors who will afford the requisite supply for the intermediate distances. — An arrangement must be made with the proper —  person at Reading for whatever is necessary to reach New Brunswick. A strict charge must be given to maintan discipline on the route & particularly to avoid irregularities injurious or offensive to the Inhabitants—You will also cause order Capt Cochran — proceed — his company to march to proceed to Fort Mifflin Mud Island.
          With great consideration I am Sir Yr. Obed Ser
           To Major Ford Or Officer Commandg the Troops of the U States at Reading
        